Citation Nr: 9905458	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-41 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for the residuals of a 
right ankle injury.

4.  Entitlement to service connection for a gall stone 
disorder.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for chronic 
indigestion.

7.  Entitlement to an increased (compensable) evaluation for 
a left varicocele.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1996 from the Montgomery, Alabama, 
Regional Office (RO). 


REMAND

I.  Claims For Service Connection for Diabetes Mellitus, a 
Low Back Disorder, Residuals of a Right Ankle Injury, a Gall 
Stone Disorder, Insomnia, and Chronic Indigestion

The veteran contends, in essence, that he incurred or 
aggravated, diabetes mellitus, a low back disorder, residuals 
of a right ankle injury, a gall stone disorder, insomnia, and 
chronic indigestion, while in service and therefore that he 
is entitled to service connection for these disabilities.

The Board notes initially that the veteran's service medical 
records (SMR's) appear to include complaints of, treatment 
for, or symptoms of, the alleged disorders during the 
veteran's period of active duty service.

The veteran was provided with an entrance medical examination 
in November 1970.  At this time, the veteran reported a 
negative history for each of the claimed disorders.  The 
veteran left the question as to any history of problems with 
"gall bladder trouble or gall stones" blank in November 
1970.  Upon physical examination, he was evaluated as 
clinically normal for all systems, with the exception of a 
scar on his left elbow.

A December 1970 treatment note indicates that the veteran was 
complaining of low back pain.  The note indicates that the 
pain was in the inguinal region, with muscle spasm, and 
strain of the quadriceps.  In July 1971 the veteran was seen 
for complaints of "runny sinuses" and an upset stomach.  
The assessment was of hay fever syndrome.  In a January 1972 
Health Questionnaire, under the subsection titled 
"Diabetes," the veteran indicated that he had to urinate 
more than six times per day.  In April 1972 the veteran was 
seen from complaints regarding a sprained ankle.  Upon 
examination there was no sign of injury and the veteran was 
provided with an Ace bandage.  In March 1973, the veteran was 
seen for continuing complaints of back pain. 

The veteran completed a report of medical history in July 
1973.  On this report he indicated that he had a positive 
history for ear, nose, or throat trouble; chronic or frequent 
colds; severe tooth or gum trouble; hay fever; cramps in his 
legs; frequent indigestion; gall bladder trouble or 
gallstones; frequent or painful urination; recent gain or 
loss of weight; recurrent back pain; car, train, sea or air 
sickness; frequent trouble sleeping; depression or excessive 
worry; and nervous trouble.  The veteran was seen again for 
complaints of lower right quadrant back pain in August 1973.

The Board notes that the veteran has not been provided with a 
recent VA medical examination in order to assess the severity 
or etiology of the claimed disorders.  The Board decides that 
it would be appropriate to provide the veteran with such an 
examination.

The Board further notes that the veteran has informed VA that 
he is currently in receipt of Social Security benefits.  The 
medical records supporting this decision do not appear to 
have been associated with the claims folder.  The veteran has 
therefore put VA on notice as to available and possibly 
relevant medical records.  The Board is of the opinion that 
these records should be obtained.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  The Board further decides that it would 
be appropriate to ensure that all material medical records 
have been associated with the claims folder.

Accordingly, these claims are remanded for the actions set 
forth below.

II.  Increased Evaluation for Left Varicocele

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
The Board accordingly finds that there is a duty to assist 
the veteran in developing the facts pertinent to this claim, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran currently contends, in essence, that his service-
connected left varicocele disorder is more severe in nature 
than currently evaluated and therefore that he is entitled to 
an increased evaluation for this disability.  The veteran has 
not been provided with a recent VA medical examination in 
order to assess the current severity of his service-connected 
disability.  The Board therefore decides that this claim must 
be remanded for further development.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private records pertaining to treatment 
for the alleged disabilities.  The RO 
should then obtain all records, which 
have not already been associated with the 
claims folder.  The veteran should also 
be informed of the consequences for 
failing to report for scheduled VA 
examinations pursuant to 38 C.F.R. 
§ 3.655 (1998).  The veteran should be 
informed that he is free to furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

2.  The RO should take the necessary 
action to obtain copies of the evidence 
on which the SSA decision was based. 

3.  The RO should schedule the veteran for 
VA examinations in order to assess the 
presence, severity and etiology of the 
alleged diabetes mellitus, low back 
disorder, residuals of right ankle injury, 
gall stone disorder, insomnia and chronic 
indigestion.  The claims file and a copy 
of this Remand are to be furnished to the 
examiner in conjunction with the 
examination.  The examination should 
include all necessary tests and studies, 
including X-rays.  All findings should be 
reported in detail. 

If a disability involving diabetes 
mellitus, a low back disorder, residuals 
of a right ankle injury, gall stones, 
insomnia or chronic indigestion is 
diagnosed, the RO should request the 
examiner to render an opinion as to 
whether it is as least as likely as not 
that the diagnosed disability is causally 
related to or was aggravated by the 
veteran's period of active duty service?  
A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  Then, the RO should schedule the 
veteran for a medical examination to 
determine the current nature and severity 
of the left varicocele.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary testing 
should be conducted and the results 
reported in detail. 

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
varicocele, left, including any voiding 
or renal dysfunction.

The examiner should specifically comment 
as to the presence of any urine leakage, 
frequency or obstructed voiding.  Are 
there any symptoms of hesitancy, slow or 
weak stream, decreased force of stream, 
stricture disease requiring periodic 
dilatation one to two times per year, 
recurrent urinary tract infections 
secondary to obstruction, markedly 
diminished peak flow rate (less than 10 
cc/sec) or post void residuals greater 
than 150 cc?  Is there continual urine 
leakage requiring the wearing of 
absorbent material, and if so, how often 
must these materials be changed each day?

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claims.  

If the benefits sought on appeal remain denied, the veteran 
should be furnished a supplemental statement of the case, and 
afforded the specified time within which to respond thereto 
with additional argument and/or evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


